Citation Nr: 1021074	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-08 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for glucose-6 phosphate 
dehyrogenase (G6PD).  

2.  Entitlement to an initial compensable evaluation for 
right tympanic membrane perforation.  

3.  Entitlement to a compensable evaluation for left 
testicular epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 to January 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Notice of Disagreement was filed in April 2005, a 
Statement of the Case was issued in December 2005, and a 
Substantive Appeal was received in February 2006.  The 
Veteran requested a Board hearing, however, he did not show 
for a hearing scheduled in March 2010.  

The February 2006 substantive appeal was also received with 
regard to entitlement to service connection for rhinitis and 
increased ratings for low back and right ankle disabilities.  
Service connection for rhinitis was subsequently granted by 
rating decision in February 2008.  With regard to the 
increased ratings for low back and right ankle disabilities, 
the Veteran withdrew such appeal in a statement filed in 
March 2007, prior to certification to the Board.  Thus, the 
rhinitis, low back, and right ankle issues are not in 
appellate status.  See generally 38 U.S.C.A. § 7105 (West 
2002).   

The issues of entitlement to service connection for G6PD and 
a compensable evaluation for left testicular epididymitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran is currently receiving the maximum rating 
available for right tympanic membrane perforation, and 
factors warranting extraschedular consideration are neither 
shown nor alleged.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected right tympanic membrane perforation have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6211 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in August 2004.  

The Veteran's higher initial rating claim is a "downstream" 
element of the RO's grant of service connection for right 
tympanic membrane perforation in the currently appealed 
rating decision issued in March 2005.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As noted above, in 
August 2004, VA notified the Veteran of the information and 
evidence needed to substantiate and complete this claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the March 2005 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for right tympanic membrane perforation, and 
because the Veteran's higher initial rating claim for right 
tympanic membrane perforation is being denied in this 
decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the Veterans Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's post-
service VA and private medical records are on file, as are 
multiple VA examination reports.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued (nor does the 
evidence show) any notice deficiency, or that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  

Right Tympanic Membrane Perforation

Criteria & Analysis

The Veteran contends that his service-connected right 
tympanic membrane perforation is more disabling than 
currently evaluated.  A March 2005 rating decision granted 
service connection for right tympanic membrane perforation 
and assigned a noncompensable disability rating effective 
July 15, 2004 under DC 6211.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The Veteran underwent a VA examination in December 2004.  He 
reported occasional aching in the right ear with moisture 
changes in the air.  Upon physical examination, the auricles 
were normal.  The external canals were open and normal.  The 
tympanic membranes were intact and normal.  The mastoids were 
normal.  There was no active ear disease.  The right ear was 
not actively infected.  Fork showed air conduction more than 
bone conduction.  There was normal pinna and mastoid.  The 
examiner diagnosed right eardrum rupture.  The examiner also 
diagnosed right tympanic membrane perforation, which was 
pinhole in size and did not result in right ear infections if 
the Veteran got the ear wet.  

VA outpatient treatment records dated in January 2006 reflect 
that the Veteran was assessed with otitis media.  

The Veteran underwent another VA examination in July 2008.  
He denied any significant hearing loss or chronic tinnitus.  
He denied that the healed tympanic right ear perforation had 
a functional loss in usual daily activities including 
occupation.  

Upon physical examination, the auricles were without 
deformity or tissue loss, and the external auditory canals 
demonstrated no edema, scaling or discharge or excess wax.  
On the right tympanic membrane, there was a scar in the 
inferior right lower quadrant that was tiny, but there was no 
open perforation.  There was no fluid present in either the 
middle ear or external ear.  There was no evidence of 
disturbance of balance.  There was no tenderness or swelling 
of the mastoid area of the skull.  The examiner diagnosed 
history of traumatic rupture of right ear tympanic membrane 
with subsequent healing without disability.  

The Veteran's service-connected right tympanic membrane 
perforation is currently evaluated as noncompensable pursuant 
to 38 C.F.R. § 4.87, DC 6211 (2009).  The Veteran contends 
his right ear disorder warrants a compensable evaluation.  
However, the Board observes a noncompensable evaluation is 
the only rating available under Diagnostic Code 6211.  
Consequently, the Veteran is not entitled to an increased or 
compensable rating for this disability under the schedular 
criteria.  Furthermore, the Board observes the Veteran does 
not suffer from hearing loss of the right ear that would 
warrant a compensable evaluation.  See generally 38 C.F.R. 
§ 4.85 (2009).

As a final note, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his service-connected disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v.  Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial compensable evaluation for right tympanic membrane 
perforation is not warranted.  


REMAND

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

Congenital or developmental defects are not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2009); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The only possible 
exception to this rule is if there is probative evidence that 
a defect was subject to superimposed disease or injury during 
service.  If superimposed disease or injury does occur, 
service connection may indeed be warranted for the resultant 
disability.  Generally, a congenital abnormality that is 
subject to improvement or deterioration is considered a 
disease.  VAOPGCPREC 82-90 (July 18, 1990).

A review of the Veteran's service treatment records reveals 
that laboratory testing first showed a G6PD deficiency in 
December 1990.  A G6PD deficiency was again noted during 
service in February 1991 and July 1993. 

The Board notes that G6PD is an enzyme of the oxidoreductase 
class that catalyzes the oxidation of glucose-6-phosphate to 
a lactone, reducing NADP+ to NADPH.  The reaction is the 
first step in the pentose phosphate pathway of glucose 
metabolism.  Genetic deficiency of the enzyme causes severe 
hemolytic crises in affected individuals.  See Dorland's 
Illustrated Medical Dictionary 783 (30th ed. 2003).  G6PD 
deficiency is the most common inborn error of metabolism, 
causing varying degrees of hemolytic anemia in many millions 
of people around the world.  Id.

As G6PD deficiency is genetic or inborn in nature, it is 
clearly a congenital condition.  Thus, the salient question 
is whether G6PD deficiency is a congenital defect that would 
not warrant service connection (unless it was subject to 
superimposed disease or injury during service) or a 
congenital disease that may warrant service connection.  The 
medical evidence currently associated with the claims file 
does not provided an answer to this question.  

Given the state of the evidence, the Veteran should be 
scheduled for a VA examination in connection with this claim 
so that an examiner with sufficient expertise may opine as to 
whether the Veteran's G6PD deficiency is a congenital 
"defect" or "disease" based on whether it is subject to 
improvement or deterioration.  If it is determined that the 
condition is a congenital defect (not subject to improvement 
or deterioration), the examiner should determine whether 
there was any superimposed disease or injury in connection 
with the congenital defect.  If it is determined that there 
is a congenital disease, the examiner should determine 
whether the disease was first manifest during active duty 
service. 

With regard to a compensable evaluation for left testicular 
epididymitis, the Veteran has not received appropriate VCAA 
notice to date.  Accordingly, on remand, the Veteran should 
be provided such notice.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate notice on 
the appellant's claim of entitlement to a 
compensable evaluation for left 
testicular epididymitis.  A copy of the 
notice letter must be included in the 
claims file.  

2.  Schedule the Veteran for a VA 
examination in connection with the claim 
of service connection for G6PD deficiency 
by an examiner with sufficient expertise 
in the matter.  The entire claims file, 
to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiner designated to 
examine the Veteran.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.

The examiner should offer an opinion as 
to whether the Veteran's G6PD deficiency 
is a congenital defect or a disease as 
defined by VAOPGCPREC 82-90 (generally, a 
congenital abnormality that is subject to 
improvement or deterioration is 
considered a "disease").

(a) If the examiner identifies a 
congenital "defect," then he or she 
should offer an opinion as to whether 
there is any superimposed disease or 
injury in connection with the congenital 
defect; and if so, whether it is at least 
as likely or not (i.e., there is at least 
a 50 percent probability) that the 
identified superimposed disease or injury 
is related to a period of the Veteran's 
active duty service.

(b) If the examiner finds a congenital 
"disease," then he or she should 
determine whether any such disease 
manifested during a period of the 
Veteran's active duty service.

All opinions should be set forth in 
detail and explained in the context of 
the record and cite to any medical 
literature used for the bases of any 
opinion.

3.  After completion of the foregoing, 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


